
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

APEX SILVER MINES LIMITED
NON-EMPLOYEE DIRECTORS' SHARE PLAN


        1.    PURPOSE.    The purpose of this Non-Employee Directors' Share Plan
(the "Director Plan") of APEX SILVER MINES LIMITED (the "Company"), is to
advance the interests of the Company and its shareholders by providing a means
to attract and retain highly qualified persons to serve as non-employee
directors of the Company and to enable such persons to acquire or increase a
proprietary interest in the Company, thereby promoting a closer identity of
interests between such persons and the Company's shareholders.

        2.    DEFINITIONS.    In addition to terms defined elsewhere in the
Director Plan, the following are defined terms under the Director Plan:

        (a)   "Code" means the U.S. Internal Revenue Code of 1986, as amended
from time to time. References to any provision of the Code shall be deemed to
include regulations thereunder and successor provisions and regulations thereto.

        (b)   "Exchange Act" means the U.S. Securities Exchange Act of 1934, as
amended. References to any provision of the Exchange Act shall be deemed to
include rules thereunder and successor provisions and rules thereto.

        (c)   "Fair Market Value" of a Share on a given date means the last
sales price or, if last sales information is generally unavailable, the average
of the closing bid and asked prices per Share on such date (or, if there was no
trading or quotation in the stock on such date, on the next preceding date on
which there was trading or quotation) as reported in the WALL STREET JOURNAL;
PROVIDED, HOWEVER, that the "Fair Market Value" of a Share subject to Options
granted effective on the date on which the Company commences an Initial Public
Offering shall be the price of the shares so issued and sold, as set forth in
the first final prospectus used in such Initial Public Offering.

        (d)   "Initial Public Offering" means an initial public offering of
Shares in a firm commitment underwriting register with the U.S. Securities and
Exchange Commission in compliance with the provisions of the U.S. Securities Act
of 1933, as amended.

        (e)   "Option" means the right, granted to a director under Section 6,
to purchase a specified number of Shares at the specified exercise price for a
specified period of time under the Director Plan. All Options will be
non-qualified Share Options.

        (f)    "Participant" means a person who, as a non-employee director of
the Company, has been granted an Option which remains outstanding.

        (g)   "Share" means a share of the share capital, $.01 par value, of the
Company and such other securities as may be substituted for such share or such
other securities pursuant to Section 7.

        3.    SHARES AVAILABLE UNDER THE DIRECTOR PLAN.    Subject to adjustment
as provided in Section 7, the total number of Shares reserved and available for
issuance under the Director Plan shall not exceed 5 percent of the Company's
share capital. Such Shares may be authorized but unissued Shares, treasury
Shares, or Shares acquired in the market for the account of the Participant. For
purposes of the Director Plan, Shares that may be purchased upon exercise of an
Option will not be considered to be available after such Option has been
granted, except for purposes of issuance in connection with such Option;
PROVIDED, HOWEVER, that, if an Option expires for any reason without having been
exercised in full, the Shares subject to the unexercised portion of such Option
will again be available for issuance under the Director Plan.

        4.    ADMINISTRATION OF THE DIRECTOR PLAN.    The Director Plan will be
administered by the board of directors (the "Board") of the Company; PROVIDED,
HOWEVER, that any action by the Board relating to the Director Plan will be
taken only if, in addition to any other required vote,

--------------------------------------------------------------------------------




such action is approved by the affirmative vote of a majority of the directors
who are not then eligible to participate in the Director Plan.

        5.    ELIGIBILITY.    Each director of the Company who, on any date on
which an Option is to be granted under Section 6, is not an employee of the
Company or any subsidiary of the Company will be eligible, at such date, to be
granted an Option under Section 6. No person other than those specified in this
Section 5 will be eligible to participate in the Director Plan.

        6.    OPTIONS.    An Option to purchase the number of Shares equal to
$50,000 divided by the Fair Market Value of the Shares on the date of the grant,
subject to adjustment as provided in Section 7, will be automatically granted,
(i) at the effective date of initial election to the Board, to each person so
elected or appointed who is eligible under Section 5 at that date (the "Initial
Grant"). In addition, an Option to purchase the number of Shares equal to
$50,000 divided by the Fair Market Value of the Shares on the date of the grant,
subject to adjustment as provided in Section 7, will be automatically granted,
at the close of business of each annual meeting of shareholders of the Company,
to each member of the Board who is eligible under Section 5 at the close of
business of such annual meeting (the "Annual Grant"). Notwithstanding the
foregoing, any person who received an Initial Grant shall not automatically
receive an Annual Grant at the first annual meeting of shareholders if such
annual meeting takes place within three months of the effective date of such
person's receipt of an Initial Grant.

        (a)    EXERCISE PRICE.    The exercise price per Share purchasable upon
exercise of an Option will be equal to 100% of the Fair Market Value of a Share
on the date of grant of the Option.

        (b)    OPTION EXPIRATION.    A Participant's Option will expire at the
earlier of (i) 10 years after the date of grant or (ii) one year after the date
the Participant ceases to serve as a director of the Company for any reason.

        (c)    EXERCISABILITY.    Each Option may be exercised commencing
immediately upon its grant.

        (d)    METHOD OF EXERCISE.    A Participant may exercise an Option, in
whole or in part, at such time as it is exercisable and prior to its expiration,
by giving written notice of exercise to the Secretary of the Company, specifying
the Option to be exercised and the number of Shares to be purchased, and paying
in full the exercise price in cash (including by check) or by surrender of
Shares already owned by the Participant having a Fair Market Value at the time
of exercise equal to the exercise price, or by a combination of cash and Shares.

        7.    ADJUSTMENT PROVISIONS.    

        (a)    RECAPITALIZATION.    The aggregate number of Shares as to which
Options may be granted to Participants, the number of Shares thereof covered by
each outstanding Option granted or to be granted in accordance with the formula
set forth in Section 6 hereof, and the price per Share thereof in each such
Option, shall all be proportionately adjusted for any increase or decrease in
the number of issued Shares resulting from a subdivision or consolidation of
Shares or other capital adjustment, or the payment of a Share dividend or other
increase or decrease in such Shares, effected without receipt of consideration
by the Company, or other change in corporate or capital structure; provided,
however, that any fractional shares resulting from any such adjustment shall be
eliminated. The Board may also make the foregoing changes and any other changes,
including changes in the classes of securities available, to the extent it is
deemed necessary or desirable to preserve the intended benefits of the Director
Plan for the Company and the Participants in the event of any other
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction. Notwithstanding any other
provision of the Director Plan, the Board may cause any Option granted hereunder
to be

2

--------------------------------------------------------------------------------



canceled in consideration of a cash payment or alternative award made to the
holder of such canceled Option equal in value to the Fair Market Value of such
canceled Option. Notwithstanding anything to the contrary in this Section 7, no
issuance of Shares effected pursuant to the terms of the Buy-Sell Agreement
dated as of August 6, 1996 by and among, inter alia, the Company, Consolidated
Commodities Ltd., Argentum LLC and Silver Holdings LDC or certain entities
affiliated therewith, that does not constitute a change in control shall result
in any adjustment to the number or value of any Shares to be issued pursuant to
any Option hereunder.

        (b)    INSUFFICIENT NUMBER OF SHARES.    If at any date an insufficient
number of Shares are available under the Director Plan for the automatic grant
of Options, Options will be automatically granted proportionately to each
eligible director, to the extent Shares are then available (provided that no
fractional Shares will be issued upon exercise of any Option) and otherwise as
provided under Section 6.

        8.    CHANGES TO THE DIRECTOR PLAN.    The Board may amend, alter,
suspend, discontinue, or terminate the Director Plan or authority to grant
Options under the Director Plan without the consent of shareholders or
Participants, except that any amendment or alteration will be subject to the
approval of the Company's shareholders at or before the next annual meeting of
shareholders for which the record date is after the date of such Board action if
such shareholder approval is required by any U.S. federal or state law or
regulation or the rules of any stock exchange or automated quotation system as
then in effect, and the Board may otherwise determine to submit other such
amendments or alterations to shareholders for approval; PROVIDED, HOWEVER, that,
without the consent of an affected Participant, no such action may materially
impair the rights of such Participant with respect to any previously granted
Option or any previous payment of fees in the form of Shares.

        9.    GENERAL PROVISIONS.    

        (a)    AGREEMENTS.    Options may be evidenced by agreements or other
documents executed by the Company and the Participant incorporating the terms
and conditions set forth in the Director Plan, together with such other terms
and conditions not inconsistent with the Director Plan, as the Board may from
time to time approve.

        (b)    COMPLIANCE WITH LAWS AND OBLIGATIONS.    The Company will not be
obligated to issue or deliver Shares in connection with any Option in a
transaction subject to the registration requirements of the Securities Act of
1933, as amended, or any other U.S. federal or state securities law, any
requirement under any listing agreement between the Company and any stock
exchange or automated quotation system, or any other law, regulation, or
contractual obligation of the Company, until the Company is satisfied that such
laws, regulations, and other obligations of the Company have been complied with
in full. Certificates representing Shares issued under the Director Plan will be
subject to such stop-transfer orders and other restrictions as may be applicable
under such laws, regulations, and other obligations of the Company, including
any requirement that a legend or legends be placed thereon.

        (c)    LIMITATIONS ON TRANSFERABILITY.    Options will not be
transferable by a Participant except by will or the laws of descent and
distribution or to a Beneficiary in the event of the Participant's death, and,
if exercisable, shall be exercisable during the lifetime of a Participant only
by such Participant or his guardian or legal representative. Notwithstanding the
foregoing, the Committee may, in its discretion, authorize all or a portion of
the Options granted to a Participant to be on terms which permit transfer by
such Participant to (i) the spouse, children or grandchildren of such
Participant ("Immediate Family Members"), (ii) a trust or trusts for exclusive
benefit of such Immediate Family Members, or (iii) a partnership in which such
Immediate Family Members are the only partners, provided that (x) there may be
no consideration for any such transfer, (y) the Option must be approved by the
Committee and must expressly

3

--------------------------------------------------------------------------------






provide for transferability in a manner consistent with this Section, and
(z) subsequent transfers of transferred Options shall be prohibited except those
occurring by laws of descent and distribution. Following transfer, any such
awards shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, provided that for purposes of the
Director Plan, the term Participant shall be deemed to refer to the transferee.
Options may not be pledged, mortgaged, hypothecated or otherwise encumbered, and
shall not be subject to the claims of creditors.

        (d)    NO RIGHT TO CONTINUE AS A DIRECTOR.    Nothing contained in the
Director Plan or any agreement hereunder will confer upon any Participant any
right to continue to serve as a director or advisory director of the Company.

        (e)    NO SHAREHOLDER RIGHTS CONFERRED.    Nothing contained in the
Director Plan or any agreement hereunder will confer upon any Participant (or
any person or entity claiming rights by or through a Participant) any rights of
a shareholder of the Company unless and until Shares are in fact issued to such
Participant (or person) or, in the case an Option, such Option is validly
exercised in accordance with Section 6.

        (f)    NONEXCLUSIVITY OF THE DIRECTOR PLAN.    Neither the adoption of
the Director Plan by the Board nor its submission to the shareholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board to adopt such other compensatory arrangements for directors as it
may deem desirable.

        (g)    GOVERNING LAW.    The validity, construction, and effect of the
Director Plan and any agreement hereunder will be determined in accordance with
the laws of the Cayman Islands.

        10.    SHAREHOLDER APPROVAL, EFFECTIVE DATE, AND DIRECTOR PLAN
TERMINATION.    The Director Plan will be effective as of the date of its
adoption by the Board, subject to shareholder approval prior to the commencement
of the Initial Public Offering, and, unless earlier terminated by action of the
Board, shall terminate at such time as no Shares remain available for issuance
under the Director Plan and the Company and Participants have no further rights
or obligations under the Director Plan.

4

--------------------------------------------------------------------------------




AMENDMENT NO. 1 TO THE APEX SILVER MINES LIMITED
NON-EMPLOYEE DIRECTORS' SHARE PLAN

(Effective October 15, 1998)

        Pursuant to a resolution duly adopted at the meeting of the Board of
Directors held on October 15, 1998, the Apex Silver Mines Limited Non-Employee
Directors' Share Plan (the "Director Plan") is amended, effective as of
October 15, 1998, as follows:

        The first paragraph of Section 6 of the Director Plan shall be
designated as Subsection A of Section 6 and a new Subsection B of Section 6 is
hereby inserted after Subsection A as follows:

"B.    An Option valued at $3,000 calculated using the Black-Scholes option
pricing model to purchase Shares with an exercise price per share equal to that
of the Fair Market Value of a Share on the date of the grant of the Option,
subject to adjustment as provided in Section 7, will be automatically granted at
the close of business of each meeting of the Board to each member of the Board
who is eligible under Section 5, regardless of whether the member attends the
meeting. The grant of an Option pursuant to this Subsection B is distinct and
separate from any Option granted pursuant to Subsection A above."

        The second paragraph of Section 6 of the Director Plan shall be
designated as Subsection C of Section 6 and the Subsections (a), (b), (c) and
(d) shall be subsections of Subsection C of Section 6 of the Director Plan.

5

--------------------------------------------------------------------------------




AMENDMENT NO. 2 TO THE
APEX SILVER MINES LIMITED
NON-EMPLOYEE DIRECTORS' SHARE PLAN


        Pursuant to a resolution duly adopted at the meeting of the Board of
Directors held on September 30, 2004, the Apex Silver Mines Limited Non-Employee
Directors' Share Plan, as amended by resolution dated October 15, 1998 (the
"Plan") is amended, effective as of September 30, 2004, as follows:

        Subsection (b) of Section 6(C), shall be deleted in its entirety and
replaced as follows:

(b)    OPTION EXPIRATION.    A Participant's Option will expire at the earlier
of (i) ten years after the date of grant or (ii) three years after the date the
Participant ceases to serve as a director of the Company for any reason;
provided, however, that the Board of Directors, in its discretion, may increase
or decrease the three year expiration period for any Participant upon resolution
duly adopted by the Board so long as the expiration period does not exceed ten
years after the date of grant.

6

--------------------------------------------------------------------------------







QuickLinks


APEX SILVER MINES LIMITED NON-EMPLOYEE DIRECTORS' SHARE PLAN
AMENDMENT NO. 1 TO THE APEX SILVER MINES LIMITED NON-EMPLOYEE DIRECTORS' SHARE
PLAN (Effective October 15, 1998)
AMENDMENT NO. 2 TO THE APEX SILVER MINES LIMITED NON-EMPLOYEE DIRECTORS' SHARE
PLAN
